Veterans benefits; widow of deceased veteran; Oowrt of Claims, jurisdiction. — As the widow of a deceased veteran killed in action, plaintiff received a widow’s dependency and indemnity allowance from the Veterans Administration from the date of her husband’s death in 1943 until her remarriage in 1946. In 1955 the United States District Court for the District of Columbia granted her an annulment, declaring plaintiff’s second marriage void ab initio, and effective July 12, 1955, the Veterans Administration reinstated her allowance. Plaintiff sues to recover the compensation not paid by the Veterans Administration for the period of her second marriage, November 16, 1946 to July 12, 1955. Defendant has moved to dismiss the petition on the ground that the court lacks jurisdiction to grant the relief sought inasmuch as the decisions of the Administrator of Veterans’ Affairs are final and conclusive on any questions of law or fact admin*1269istered by the Veterans Administration, 38 U.S.C. §211. Upon consideration of defendant’s motion and without opposition or response by plaintiff, the court noting that the time for such response had expired dismissed the petition under Rule 67(b) for failure of plaintiff to prosecute the action.